93 Ga. App. 203 (1956)
91 S.E.2d 52
ROBINSON et al.
v.
THE STATE.
35981.
Court of Appeals of Georgia.
Decided January 10, 1956.
Percy A. Bray, George T. Bagby, John J. Perren, for plaintiff in error.
*204 CARLISLE, J.
1. Every defendant in a criminal case has the right to be tried upon an indictment or accusation perfect in form and substance. Youmans v. State, 51 Ga. App. 373 (180 S.E. 495), and citations.
2. An indictment or accusation must allege, or in some manner show, the venue of the alleged offense so as to show that it was committed within the jurisdiction of the court. Smith v. State, 63 Ga. 168; Sanders v. State, 59 Ga. App. 754, 756 (2 S.E.2d 137).
3. Where, in an indictment charging the defendants with unlawfully cutting timber "in the county aforesaid," it appears that the indictment is headed, "State of Georgia, Bartow Superior Court," and it further appears the grand jurors "sworn, chosen and selected for the county of Barrow," charge the defendants with the crime, the indictment is so ambiguous in its statement of the jurisdiction as not to enable the defendants to properly prepare their defense; and, where it appears that a timely written special demurrer was lodged against the indictment before arraignment of the defendants in which this defect was specifically pointed out, the indictment should have been quashed, as indictments are not amendable. Goldsmith v. State, 2 Ga. App. 283, 284 (58 S.E. 486).
4. As the trial court in the present case erred in overruling the demurrer to the indictment all further proceedings were nugatory.
Judgment reversed. Gardner, P. J., and Townsend, J., concur.